Case 1:20-cv-22869-UU Document 1 Entered on FLSD Docket 07/13/2020 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                                         Case No.

 KEVIN CASTILLO, and other similarly                 )
 situated individuals,                               )
                                                     )
                  Plaintiff(s),                      )
                                                     )
 v.                                                  )
                                                     )
 PIONONOS HOLDINGS INC. d/b/a                        )
 Piononos Homemade Bakery and CESAR                  )
 UBILLUS,                                            )
                                                     )
                  Defendants.                        )
                                                     )

                                      COMPLAINT
                          (OPT-IN PURSUANT TO 29 U.S.C § 216(B))

        Plaintiffs, KEVIN CASTILLO (“Plaintiff”) and other similarly situated individuals, sue

 the Defendants, PIONONOS HOLDINGS INC. d/b/a Piononos Homemade Bakery and CESAR

 UBILLUS (collectively the “Defendants”) and allege:

                                         JURISDICTION

        1.      This is an action to recover money damages for unpaid overtime wages under the

 laws of the United States. This Court has jurisdiction pursuant to the Fair Labor Standards Act, 29

 U.S.C. § 201-219 (Section 216 for jurisdictional placement) (“the Act”).

                                              VENUE

        2.      Plaintiff is a resident of Miami-Dade County, Florida, within the jurisdiction of this

 Honorable Court. Plaintiff is a covered employee for purposes of the Act.




                                     www.saenzanderson.com
                                                                                                    1
Case 1:20-cv-22869-UU Document 1 Entered on FLSD Docket 07/13/2020 Page 2 of 8



         3.       PIONONOS HOLDINGS INC. d/b/a Piononos Homemade Bakery (the “Corporate

 Defendant”) and CESAR UBILLUS (the “Individual Defendant”), are a Florida company and a

 Florida resident, respectively, having their main place of business in Miami-Dade County, Florida,

 where Plaintiff worked for Defendants, and at all times material hereto were and are engaged in

 interstate commerce. The Individual Defendant, upon information and belief, resides in Miami-

 Dade, Florida.

                COUNT I: WAGE AND HOUR VIOLATION BY
      PIONONOS HOLDINGS INC. d/b/a Piononos Homemade Bakery (OVERTIME)

         4.       Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-3

 above as if set out in full herein.

         5.       This action is brought by Plaintiff and those similarly situated to recover from the

 Corporate Defendant unpaid overtime compensation, as well as an additional amount as liquidated

 damages, costs, and reasonable attorneys’ fees under the provisions of 29 U.S.C. § 201 et seq., and

 specifically under the provisions of 29 U.S.C. § 207. 29 U.S.C. § 207 (a)(1) states, “No employer

 shall employ any of his employees . . . for a work week longer than 40 hours unless such employee

 receives compensation for his employment in excess of the hours above-specified at a rate not less

 than one and a half times the regular rate at which he is employed.”

         6.       Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and by Title 29

 U.S.C. § 216(b). The Corporate Defendant is and, at all times pertinent to this Complaint, was

 engaged in interstate commerce. At all times pertinent to this Complaint, the Corporate Defendant

 operates as an organization which sells and/or markets its services and/or goods to customers from

 throughout the United States and also provides its services for goods sold and transported from




                                       www.saenzanderson.com
                                                                                                    2
Case 1:20-cv-22869-UU Document 1 Entered on FLSD Docket 07/13/2020 Page 3 of 8



 across state lines of other states, and the Corporate Defendant obtains and solicits funds from non-

 Florida sources, accepts funds from non-Florida sources, uses telephonic transmissions going over

 state lines to do its business, transmits funds outside the State of Florida, and otherwise regularly

 engages in interstate commerce, particularly with respect to its employees. Upon information and

 belief, the annual gross revenue of the Corporate Defendant was at all times material hereto in

 excess of $500,000 per annum, and/or Plaintiff and those similarly situated, by virtue of working

 in interstate commerce, otherwise satisfy the Act’s requirements.

        7.      By reason of the foregoing, the Corporate Defendant is and was, during all times

 hereafter mentioned, an enterprise engaged in commerce or in the production of goods for

 commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s) and/or Plaintiff

 and those similarly situated was and/or is engaged in interstate commerce for the Corporate

 Defendant. The Corporate Defendant’s business activities involve those to which the Act applies.

 The Corporate Defendant is a bakery and, through its business activity, affects interstate

 commerce. The Plaintiff’s work for the Corporate Defendant likewise affects interstate commerce.

 Plaintiff was employed by the Corporate Defendant as a baker for the Corporate Defendant’s

 business.

        8.      While employed by the Corporate Defendant, Plaintiff worked approximately an

 average of 43-45 hours per week without being compensated at the rate of not less than one- and

 one-half times the regular rate at which he was employed. Plaintiff was employed as a baker

 performing the same or similar duties as that of those other similarly situated bakers whom Plaintiff

 observed working in excess of 40 hours per week without overtime compensation.




                                      www.saenzanderson.com
                                                                                                    3
Case 1:20-cv-22869-UU Document 1 Entered on FLSD Docket 07/13/2020 Page 4 of 8



        9.      Plaintiff worked for the Corporate Defendant from approximately 07/13/2017 to

 06/10/2020. In total, Plaintiff worked approximately 151.857 compensable weeks under the Act,

 or 151.857 compensable weeks if we count 3 years back from the filing of the instant action.

        10.     The Corporate Defendant paid Plaintiff on average approximately $13 per hour.

        11.     However, the Corporate Defendant did not properly compensate Plaintiff for hours

 that Plaintiff worked in excess of 40 per week. Specifically, when Plaintiff worked overtime, the

 Corporate Defendant paid him at his regular rate of $13 per hour, not at time and one half.

        12.     Plaintiff seeks to recover unpaid overtime wages accumulated from the date of hire

 and/or from 3 (three) years back from the date of the filing of this Complaint.

        13.     Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the

 time of the filing of this Complaint, Plaintiff’s good faith estimate of unpaid overtime wages is as

 follows:

                                                                 CACULATION -
                                                                 HOURLY
  START DATE FOR COMPENSABLE WEEKS                                                   7/13/2017
  END DATE FOR COMPENSABLE WEEKS                                                     6/10/2020
  TOTAL COMPENSABLE WEEKS                                                         151.8571429
  HOURLY RATE                                                     $                   13.00
  HOURS WORKED                                                                               45
  OVERTIME RATE                                                   $                     6.50
  OVERTIME HOURS WORKED                                                                       5
  OVERTIME (ACTUAL DAMAGES)                                       $                4,935.36
  OVERTIME (LIQUIDATED DAMAGES)                                   $                4,935.36
                                                                  $                9,870.71
                                                                 Plus reasonable attorney’s
  TOTAL DAMAGES                                                  fees and costs.




                                     www.saenzanderson.com
                                                                                                   4
Case 1:20-cv-22869-UU Document 1 Entered on FLSD Docket 07/13/2020 Page 5 of 8



        14.     At all times material hereto, the Corporate Defendant failed to comply with Title

 29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff and those similarly

 situated performed services and worked in excess of the maximum hours provided by the Act but

 no provision was made by the Corporate Defendant to properly pay them at the rate of time and

 one half for all hours worked in excess of forty hours (40) per workweek as provided in the Act.

 The additional persons who may become Plaintiffs in this action are weekly-paid employees and/or

 former employees of the Corporate Defendant who are and who were subject to the unlawful

 payroll practices and procedures of the Corporate Defendant and were not paid time and one half

 of their regular rate of pay for all overtime hours worked in excess of forty.

        15.     The Corporate Defendant knew and/or showed reckless disregard of the provisions

 of the Act concerning the payment of overtime wages and remains owing Plaintiff and those

 similarly situated these overtime wages since the commencement of Plaintiff’s and those similarly

 situated employees’ employment with the Corporate Defendant as set forth above, and Plaintiff

 and those similarly situated are entitled to recover double damages. The Corporate Defendant

 never posted any notice, as required by Federal Law, to inform employees of their federal rights

 to overtime and minimum wage payments.

        16.     The Corporate Defendant willfully and intentionally refused to pay Plaintiff

 overtime wages as required by the laws of the United States as set forth above and remains owing

 Plaintiff these overtime wages since the commencement of Plaintiff’s employment with the

 Corporate Defendant as set forth above.

        17.     Plaintiff has retained the law offices of the undersigned attorney to represent him

 in this action and is obligated to pay a reasonable attorneys’ fee.




                                      www.saenzanderson.com
                                                                                                   5
Case 1:20-cv-22869-UU Document 1 Entered on FLSD Docket 07/13/2020 Page 6 of 8



                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

          A. Enter judgment for Plaintiff and others similarly situated and against the Corporate

                Defendant on the basis of the Corporate Defendant’s willful violations of the Fair Labor

                Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

          B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and

                overtime compensation for hours worked in excess of forty weekly; and

          C. Award Plaintiff an equal amount in double damages/liquidated damages; and

          D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and

          E. Grant such other and further relief as this Court deems equitable and just.

                                       BENCH TRIAL DEMAND

          Plaintiff and those similarly situated demand trial by a Judge of all issues so triable as of

 right.

                          COUNT II: WAGE AND HOUR VIOLATION BY
                               CESAR UBILLUS (OVERTIME)

          18.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-17

 above as if set out in full herein.

          19.      At the times mentioned, the Individual Defendant was, and is now, and owner and

 or an officer of the Corporate Defendant. The Individual Defendant was an employer of Plaintiff

 and others similarly situated within the meaning of Section 3(d) of the Act [29 U.S.C. § 203(d)],

 in that this defendant acted directly or indirectly in the interests of the Corporate Defendant in

 relation to the employees of the Corporate Defendant, including Plaintiff and others similarly




                                         www.saenzanderson.com
                                                                                                      6
Case 1:20-cv-22869-UU Document 1 Entered on FLSD Docket 07/13/2020 Page 7 of 8



 situated. The Individual Defendant had operational control of the Corporate Defendant, was

 involved in the day-to-day functions of the Corporate Defendant, provided Plaintiff with his work

 schedule, and is jointly liable for Plaintiff’s damages.

        20.      The Individual Defendant is and was at all times relevant a person in control of the

 Corporate Defendant’s financial affairs and can cause the Corporate Defendant to compensate (or

 not to compensate) its employees in accordance with the Act.

        21.      The Individual Defendant willfully and intentionally caused Plaintiff not to receive

 overtime compensation as required by the laws of the United States as set forth above and remains

 owing Plaintiff these overtime wages since the commencement of Plaintiff’s employment with the

 Corporate Defendant as set forth above.

        22.      Plaintiff has retained the law offices of the undersigned attorney to represent

 him/her in this action and is obligated to pay a reasonable attorneys’ fee.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

        A. Enter judgment for Plaintiff and others similarly situated and against the Individual

              Defendant on the basis of the Defendants’ willful violations of the Fair Labor Standards

              Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

        B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and

              overtime compensation for hours worked in excess of forty weekly; and

        C. Award Plaintiff an equal amount in double damages/liquidated damages; and

        D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and

        E. Grant such other and further relief as this Court deems equitable and just.




                                       www.saenzanderson.com
                                                                                                    7
Case 1:20-cv-22869-UU Document 1 Entered on FLSD Docket 07/13/2020 Page 8 of 8



                                     BENCH TRIAL DEMAND

          Plaintiff and those similarly situated demand trial by a Judge of all issues so triable as of

 right.

 Dated: July 13, 2020.
                                                        Respectfully submitted,

                                                        By:__/s/ Tanesha Blye
                                                        Tanesha Blye, Esquire
                                                        Fla. Bar No.: 0738158
                                                        Email: tblye@saenzanderson.com

                                                        Yadhira Ramirez-Toro, Esquire
                                                        Fla. Bar No.: 120506
                                                        Email: yramirez@saenzanderson.com

                                                        R. Martin Saenz, Esquire
                                                        Fla. Bar No.: 0640166
                                                        Email: msaenz@saenzanderson.com

                                                        SAENZ & ANDERSON, PLLC
                                                        20900 NE 30th Avenue, Ste. 800
                                                        Aventura, Florida 33180
                                                        Telephone: (305) 503-5131
                                                        Facsimile: (888) 270-5549
                                                        Counsel for Plaintiff




                                       www.saenzanderson.com
                                                                                                     8
